DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2022 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 06/16/2022.
Claims 1-30 are pending.

Response to Arguments
Applicant’s presented argument dated 06/16/2022 with respect to claims 1-30 have been considered but they are moot as they are not applicable to the combination of references used in this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14, 17, 18, 23, 25 and 27-30  is rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US 20190182807 A1, hereinafter ‘PANTELEEV’) in view of Takeda et al. (EP 3809650 A1, of record, hereinafter ‘TAKEDA’).
1Regarding claim 1, PANTELEEV teaches a method for wireless communication at a user equipment (UE) (Fig. 1 UE 104), 2comprising: 
3combining a first physical downlink control channel candidate corresponding 4to a first search space set and a second physical downlink control channel candidate 5corresponding to a second search space set to form a combined physical downlink control 6channel candidate based at least in part on a capability of the UE associated with supporting physical downlink control channel repetition ([0039] as part of UE-specific search space (UESS) configuration, the UE is configured with a repetition level or a number of repetition of a PDCCH candidate (construed as obvious, based at least in part on a capability of the UE associated with supporting physical downlink control channel repetition) over a configured number, R, of consecutive monitoring occasions of a CORESET, and the UE may combine the repeated PDCCH candidates; when configured, each monitoring occasion implies that the PDCCH candidate is repeated R consecutive times over which the UE may perform soft combining. [0046] As a further extension, the search space for multiple CORESETs can be combined to form a super-set and a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner (construed as obvious, combining a first physical downlink control channel candidate corresponding 4to a first search space set and a second physical downlink control channel candidate 5corresponding to a second search space set to form a combined physical downlink control 6channel candidate)); 
7assigning a physical downlink control channel candidate to a set of 8physical downlink control channel candidates, wherein the physical downlink 9control channel candidate comprises the combined physical downlink control channel 10candidate ([0039] the UE may combine the repeated PDCCH candidates. [0046] the search space for multiple CORESETs can be combined to form a super-set and a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner); and 
11monitoring the combined physical downlink control channel candidate based 12at least in part on the assigning ([0046] a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs, these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL. In this option, which CORESETs can be aggregated to form a super-set for the search space can be configured by higher layers by RRC signaling).
PANTELEEV does not expressly disclose assigning an additional physical downlink control channel candidate to a set of 8physical downlink control channel candidates, wherein the additional physical downlink 9control channel candidate comprises the combined physical downlink control channel 10candidate.
In analogous art, TAKEDA teaches assigning an additional physical downlink control channel candidate to a set of 8physical downlink control channel candidates, wherein the additional physical downlink 9control channel candidate comprises the combined physical downlink control channel 10candidate ([0099] The UE can configure information indicating that a PDCCH candidate in one search space set is associated with a PDCCH candidate in another search space set via higher layer signaling. The information can be, in one example, information indicating that a PDCCH candidate in one search space set is softly combined with a PDCCH candidate in another search space set. [0100] Even in the case where there are two PDCCH candidates before the soft combining, the UE, when applying the soft combining to these PDCCH candidates, can assume that the number of times of blind decoding for these PDCCH candidates is one time (assigning an additional physical downlink control channel candidate)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).

Regarding claim 14, PANTELEEV teaches the method of claim 1, further comprising: 12ordering jointly the combined physical downlink control channel candidate 3and one or more physical downlink control channel candidates in the set of physical downlink 4control channel candidates based at least in part on corresponding search space set indices 5associated with the combined physical downlink control channel candidate and search space 6set indices associated with the one or more physical downlink control channel candidates in 7the set of physical downlink control channel candidates ([0042] decoding candidate may be configured to a UE configured with PDCCH repetitions; if four consecutive monitoring occasions are considered, namely . . . N0, N1, N2, N3 . . . and the repetition factor per candidate is configured to R=2, then first candidate configured with an offset 0 can be checked in occasions N0+N1, N2+N3. [0046] a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs, these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL. In this option, which CORESETs can be aggregated to form a super-set for the search space can be configured by higher layers by RRC signaling.).  

Regarding claim 17, PANTELEEV teaches the method of claim 1, further comprising: 1wherein the combined physical downlink 2control channel candidate is defined over one or more search space indices of a set of search 3space set indices ([0042] decoding candidate may be configured to a UE configured with PDCCH repetitions; if four consecutive monitoring occasions are considered, namely . . . N0, N1, N2, N3 . . . and the repetition factor per candidate is configured to R=2, then first candidate configured with an offset 0 can be checked in occasions N0+N1, N2+N3. [0046] a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs, these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL. In this option, which CORESETs can be aggregated to form a super-set for the search space can be configured by higher layers by RRC signaling).  

1 Regarding claim 18, PANTELEEV teaches the method of claim 1, further comprising: 2ordering the combined physical downlink control channel candidate based at 3least in part on a sum of search space indices of the combined physical downlink control 4channel candidate ([0046] a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs, these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL.).  

Regarding claim 23, PANTELEEV teaches a1 method for wireless communication at a network entity (Fig. 1 Base Station 108), comprising:
2configuring an association between a first physical downlink control channel candidate corresponding to a first search space set and a second physical downlink control channel candidate corresponding to a second search space set to form a combined physical 5downlink control channel candidate based at least in part on a capability of the UE associated with supporting physical downlink control channel repetition ([0039] as part of UE-specific search space (UESS) configuration, the UE is configured with a repetition level or a number of repetition of a PDCCH candidate (construed as obvious, based at least in part on a capability of the UE associated with supporting physical downlink control channel repetition) over a configured number, R, of consecutive monitoring occasions of a CORESET, and the UE may combine the repeated PDCCH candidates; when configured, each monitoring occasion implies that the PDCCH candidate is repeated R consecutive times over which the UE may perform soft combining. [0046] As a further extension, the search space for multiple CORESETs can be combined to form a super-set and a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner… In this option, which CORESETs can be aggregated to form a super-set for the search space can be configured by higher layers by RRC signaling (configuring an association is obvious)); and
6transmitting, to the UE, an indication of the association between the first physical 7downlink control channel candidate and the second physical downlink control channel 8candidate ([0042] the search space for multiple CORESETs can be combined to form a super-set and a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner… In this option, which CORESETs can be aggregated (indication of association as obvious) to form a super-set for the search space can be configured by higher layers by RRC signaling).
PANTELEEV does not expressly disclose transmitting, to the UE, an indication of the association.
In analogous art, TAKEDA teaches transmitting, to the UE, an indication of the association ([0099] The UE can configure information indicating that a PDCCH candidate in one search space set is associated with a PDCCH candidate in another search space set via higher layer signaling).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).

Regarding claim 25, PANTELEEV teaches the method of claim 23, further comprising:  12allocating physical downlink control channel candidates to a set of physical 3downlink control channel candidates (([0039] as part of UE-specific search space (UESS) configuration, the UE is configured with a repetition level or a number of repetition of a PDCCH candidate over a configured number, R, of consecutive monitoring occasions of a CORESET, and the UE may combine the repeated PDCCH candidates), and
4transmitting a second indication of the physical downlink control channel 5candidates of the set of physical downlink control channel candidates ([0046] As a further extension, the search space for multiple CORESETs can be combined to form a super-set and a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs (transmitting a second indication is obvious), these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL).

1Regarding claim 27, PANTELEEV teaches the method of claim 23, wherein a first control resource set associated 2with the first search space set has a different pool index configuration than a second control resource set associated with the second search space set ([0046] As a further extension, the search space for multiple CORESETs can be combined to form a super-set and a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs (transmitting a second indication is obvious), these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL).  

R1egarding claim 28, PANTELEEV is silent about the method of claim 23, wherein a first control resource set associated 2with the first search space set and a second control resource set associated with the second 3search space set have a same pool index configuration.
TAKEDA teaches wherein a first control resource set associated 2with the first search space set and a second control resource set associated with the second 3search space set have a same pool index configuration (([0020] Pools configured for CORSETS and corresponding parameters given to the UE. [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (the first pool index configuration) (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2 (the second pool index configuration).  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. [0176] The DCIs transmitted in these PDCCH candidates can be the same DCI or can be different parts of one DCI. Moreover, the first CORESET and the second CORESET can be configured as separate CORESETs (by different CORESET configurations), or can be configured as a part of the same one CORESET (by one CORESET configuration)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).

Regarding claim 29, PANTELEEV teaches an apparatus for wireless communication (Fig. 1 UE 104, Fig. 8 Device 800), comprising:
a processor, memory coupled with the processor (Fig. 1 UE 104, Fig. 8, [0162] FIG. 8 illustrates an example of a platform 800 (or “device 800”) in accordance with various embodiments. In embodiments, the computer platform 800 may be suitable for use as UEs 501, 502, 601, may be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules, logic, hardware, software, firmware, or a combination thereof adapted in the computer platform 800. [0180] [0180] FIG. 13 illustrates example components of baseband circuitry 710/810. See also Fig. 13, processors 1310, memory/storage devices 1320); and
instructions stored in the memory and executable by the processor (0162] FIG. 8 illustrates an example of a platform 800 (or “device 800”) in accordance with various embodiments. In embodiments, the computer platform 800 may be suitable for use as UEs 501, 502, 601, may be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules, logic, hardware, software, firmware, or a combination thereof adapted in the computer platform 800. [0180] [0180] FIG. 13 illustrates example components of baseband circuitry 710/810 (Fig. 13, processors 1310, memory/storage devices 1320 including Instructions 1350, [0217] Instructions 1350 may comprise software, a program, an application, an applet, an app, or other executable code for causing at least any of the processors 1310 to perform any one or more of the methodologies discussed herein) to cause the apparatus to:
combine a first physical downlink control channel candidate corresponding to a first search space set and a second physical downlink control channel candidate corresponding to a second search space set to form a combined physical downlink control channel candidate based at least in part on a capability of the apparatus associated with supporting physical downlink control channel repetition ([0039] as part of UE-specific search space (UESS) configuration, the UE is configured with a repetition level or a number of repetition of a PDCCH candidate (construed as obvious, based at least in part on a capability of the UE associated with supporting physical downlink control channel repetition) over a configured number, R, of consecutive monitoring occasions of a CORESET, and the UE may combine the repeated PDCCH candidates; when configured, each monitoring occasion implies that the PDCCH candidate is repeated R consecutive times over which the UE may perform soft combining. [0046] As a further extension, the search space for multiple CORESETs can be combined to form a super-set and a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner (construed as obvious, combining a first physical downlink control channel candidate corresponding 4to a first search space set and a second physical downlink control channel candidate 5corresponding to a second search space set to form a combined physical downlink control 6channel candidate));
assign a physical downlink control channel candidate to a set of physical downlink control channel candidates, wherein the physical downlink control channel candidate comprises the combined physical downlink control channel candidate ([0039] the UE may combine the repeated PDCCH candidates. [0046] the search space for multiple CORESETs can be combined to form a super-set and a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner); and 
decode the combined physical downlink control channel candidate based at least in part on the assigning ([0046] a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs, these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL. In this option, which CORESETs can be aggregated to form a super-set for the search space can be configured by higher layers by RRC signaling. [0048] the search space configuration may indicate the maximum number of repetitions that may be used to transmit a PDCCH in the search space, Rmax, and the UE is expected to blindly decode for different pre-defined or configured numbers of repetitions up to Rmax. … In such a case, the number of monitoring occasions implied or indicated or the number of CORESETs (in case PDCCH is repeated in different CORESETs corresponding to a single monitoring occasion) equals Rmax.).
PANTELEEV does not expressly disclose assign an additional physical downlink control channel candidate to a set of physical downlink control channel candidates, wherein the additional physical downlink control channel candidate comprises the combined physical downlink control channel candidate.
In analogous art, TAKEDA teaches assign an additional physical downlink control channel candidate to a set of physical downlink control channel candidates, wherein the additional physical downlink control channel candidate comprises the combined physical downlink control channel candidate ([0099] The UE can configure information indicating that a PDCCH candidate in one search space set is associated with a PDCCH candidate in another search space set via higher layer signaling. The information can be, in one example, information indicating that a PDCCH candidate in one search space set is softly combined with a PDCCH candidate in another search space set. [0100] Even in the case where there are two PDCCH candidates before the soft combining, the UE, when applying the soft combining to these PDCCH candidates, can assume that the number of times of blind decoding for these PDCCH candidates is one time (assigning an additional physical downlink control channel candidate)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).

Regarding claim 30, the claim with features mutatis mutandis of claim 23, is rejected for the same reason as set forth for claim 23.

Claims 2-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US 20190182807 A1, hereinafter ‘PANTELEEV’) in view of Takeda et al. (EP 3809650 A1, of record, hereinafter ‘TAKEDA’) and with further in view of Taherzadeh Boroujeni et al. (US 20200351896 A1, of record, hereinafter ‘BOROUJENI’).
Regarding claim 2, PANTELEEV is silent about the method of claim 1, further comprising: determining that the set of physical downlink control channel candidates including the additional physical downlink control channel candidate, the first physical downlink control channel candidate, and the second physical downlink control channel candidate, satisfies a threshold, the threshold comprising a threshold number of physical downlink control channel candidates within a time interval, wherein monitoring the combined physical downlink control channel candidate is based at least in part on the set of physical downlink control channel candidates including the additional physical downlink control channel candidate satisfying the threshold.
TAKEDA teaches 12determining that the set of physical downlink control channel candidates 3including the additional physical downlink control channel candidate, the first physical 4downlink control channel candidate, and the second physical downlink control channel 5candidate, satisfies a threshold ([0020] The configuration of CORESET can mainly include information regarding PDCCH resource-related configuration and RS-related configuration. The parameters mentioned below can be given to the UE via higher layer signaling (CORESET configuration) for CORESET #p (e.g., 0 ≤ p < 3) configured in each DL BWP. [0067] a plurality of CORESETs corresponding to a plurality of TCI state configurations is configured in the UE; the number of CORESETs for each DL BWP is limited to a given number (e.g., three), so the maximum number of multi-TRP is also limited. the number of PDCCH candidates monitored by the UE increases by the number of configured CORESETs, and the processing load on the UE will increase (implying a threshold or number limit of physical 6downlink control channel candidates within a BWP or time-frequency interval by the configured limited number of CORESET for the UE). (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2.  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining. Moreover, the term "soft combining" can be herein used interchangeably with "combining", "decoding". See also Figs. 7A-7C, [0087-0091]),
7wherein monitoring the combined physical downlink control channel 8candidate is based at least in part on the set of physical downlink control channel candidates 9including the additional physical downlink control channel candidate satisfying the threshold ([0067] ; the number of CORESETs for each DL BWP is limited to a given number (e.g., three), the number of PDCCH candidates monitored by the UE increases by the number of configured CORESETs. (Fig. 5, [0081]) The UE, when receiving the entire PDCCH candidates, can decode (monitoring and decoding) the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining), the threshold comprising a threshold number of physical 6downlink control channel candidates within a time interval ([0024] The search space configuration mainly includes information regarding PDCCH monitoring-related configuration and decoding-related configuration, and can include, in one example, information regarding at least one of the following: Search space identifier (search space ID) CORESET identifier (CORESET-ID) to which the search space configuration is related Information indicating whether it is a common search space (C-SS) or a UE-specific search space (UE-SS) Number of PDCCH candidates for each aggregation level (AL) Monitoring periodicity Monitoring offset Monitoring pattern in slot (e.g., 14-bit bitmap). [0067] a plurality of CORESETs corresponding to a plurality of TCI state configurations is configured in the UE; the number of CORESETs for each DL BWP is limited to a given number (e.g., three), so the maximum number of multi-TRP is also limited. the number of PDCCH candidates monitored by the UE increases by the number of configured CORESETs, and the processing load on the UE will increase, provides an obvious disclosure for a threshold number of physical 6downlink control channel candidates within a time interval, physical 6downlink control channel candidates being limited by limited number of CORSETs in the BWP. See also Figs. 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).
PANTELEEV and TAKEDA do not expressly disclose that the threshold comprising a threshold number of physical 6downlink control channel candidates within a time interval.
In an analogous art, BOROUJENI teaches the threshold comprising a threshold number of physical 6downlink control channel candidates within a time interval ([0103] If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited. [0107] In an example, the search space parameters may be designed such that the limits on the number of candidates and the number of covered CCEs are satisfied with a high probability. For the low-probability cases that exceed the limits, rules may be set to drop some of the PDCCH candidates from the blind decoding process to satisfy the hard limits (threshold for number of PDCCH candidates)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of PANTELEEV and TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Regarding claim 3, PANTELEEV teaches the method of claim 1, further comprising: determining a first control resource set associated with the first search space 3set ([0046] a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs, these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL).
PANTELEEV is silent about identifying a first pool index configuration associated with the first control resource set, wherein monitoring the combined physical downlink control channel candidate is based at least in part on the first pool index configuration; and determining a threshold for physical downlink control channel candidates associated with the first pool index configuration.
TAKEDA teaches 24identifying a first pool index configuration associated with the first control 5resource set, wherein monitoring the combined physical downlink control channel candidate is based at least in part on the first pool index configuration ([0020] The configuration of CORESET can mainly include information regarding PDCCH resource-related configuration and RS-related configuration. The parameters mentioned below can be given to the UE via higher layer signaling (CORESET configuration) for CORESET #p (e.g., 0 ≤ p < 3) configured in each DL BWP. the parameters mentioned below can be notified (configured) to the UE for each CORESET: CORESET identifier (ID) Scramble ID of demodulation reference signal (DMRS) for PDCCH Time duration of CORESET indicated by the number of consecutive symbols (e.g., time duration or CORESET-time-duration) Frequency domain resource allocation (e.g., information indicating a given number of resource blocks that constitutes CORESET (CORESET-freq-dom)) Mapping type (information indicating interleave or non-interleave) from the control channel element (CCE) in CORESET to the resource element group (REG) (e.g., CORESET-CCE-to-REG-mapping-type) Information indicating the size (the number of REGs in the REG bundle) of the group (REG bundle) including a given number of REGs (e.g., CORESET-REG-bundle-size), Information indicating the cyclic shift (CS) (CS amount or CS index) for the interleaver of the REG bundle (e.g., CORESET-shift-index) Transmission configuration indication (TCI) state for PDCCH (also referred to as DMRS antenna port QCL information (antenna port QCL) for PDCCH reception, etc.) Indication of presence or absence of the TCI field in DCI (e.g., DCI format 1_0 or DCI format 1_1) transmitted by PDCCH in CORESET #p (e.g., TCI-PresentInDCI). (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (the first pool index configuration) (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2.  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining. See also Figs. 6 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).
PANTELEEV and TAKEDA do not expressly disclose 7determining a threshold for physical downlink control channel candidates 8associated with the first pool index configuration (although TAKEDA [0067], discloses a plurality of CORESETs corresponding to a plurality of TCI state configurations is configured in the UE; the number of CORESETs for each DL BWP is limited to a given number (e.g., three), so the maximum number of multi-TRP is also limited. the number of PDCCH candidates monitored by the UE increases by the number of configured CORESETs. (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1. The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates, provides an obvious disclosure of determining a threshold for physical downlink control channel candidates 8associated with the first pool index configuration).
  In an analogous art, BOROUJENI teaches determining a threshold for physical downlink control channel candidates 8associated with the first pool index configuration ([0103] If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited. [0107] In an example, the search space parameters may be designed such that the limits on the number of candidates and the number of covered CCEs are satisfied with a high probability. For the low-probability cases that exceed the limits, rules may be set to drop some of the PDCCH candidates from the blind decoding process to satisfy the hard limits (threshold for number of PDCCH candidates)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of PANTELEEV and TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Regarding claim 4, PANTELEEV teaches the method of claim 3, further comprising: determining a second control resource set associated with the second search 3space set ([0046] a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs, these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL).
PANTELEEV is silent about identifying a second pool index configuration associated with the second control resource set, wherein monitoring the combined physical downlink control channel candidate is based at least in part on the second pool index configuration; and determining a threshold for physical downlink control channel candidates associated with the second pool index configuration.
TAKEDA teaches 24identifying a second pool index configuration associated with the second 5control resource set, wherein monitoring the combined physical downlink control channel 6candidate is based at least in part on the second pool index configuration ([0020] Pools configured for CORSETS and corresponding parameters given to the UE. (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (the first pool index configuration) (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2.  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining. See also Figs. 6 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).
PANTELEEV and TAKEDA do not expressly disclose 7 determining a threshold for physical downlink control channel candidates 8associated with the second pool index configuration (TAKEDA [0067], discloses a plurality of CORESETs corresponding to a plurality of TCI state configurations is configured in the UE; the number of CORESETs for each DL BWP is limited to a given number (e.g., three), so the maximum number of multi-TRP is also limited. the number of PDCCH candidates monitored by the UE increases by the number of configured CORESETs. (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1. The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates, provides an obvious disclosure of determining a threshold for physical downlink control channel candidates 8associated with the first and second pool index configuration).
  In an analogous art, BOROUJENI teaches determining a threshold for physical downlink control channel candidates 8associated with the second pool index configuration ([0103] If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited. [0107] In an example, the search space parameters may be designed such that the limits on the number of candidates and the number of covered CCEs are satisfied with a high probability. For the low-probability cases that exceed the limits, rules may be set to drop some of the PDCCH candidates from the blind decoding process to satisfy the hard limits (threshold for number of PDCCH candidates)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of PANTELEEV and TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Regarding claim 5, PANTELEEV teaches the method of claim 4, further comprising:  determining that the first pool index configuration is different than the second 3pool index configuration ([0046] a single PDCCH candidate can be mapped across multiple CORESETs in a consecutive manner. For instance, assuming CORESET #0 has 20 CCEs and CORESET #1 has 30 CCEs, these two CORESETs can be aggregated and the total number of CCEs is 50 CCEs, which can form a search space for UE to monitor, e.g., for higher AL).
PANTELEEV is silent about assigning the additional physical downlink control channel candidate to the first pool index configuration, or the second pool index configuration, or both, wherein monitoring the combined physical downlink control channel candidate is based at least in part on that the first pool index configuration is different than the second pool index configuration.
TAKEDA teaches 24assigning the additional physical downlink control channel candidate to the 5first pool index configuration, or the second pool index configuration, or both, wherein 6monitoring the combined physical downlink control channel candidate is based at least in part 7on that the first pool index configuration is different than the second pool index 8configuration (Figs. 5, 6A, 6B, 7A-7C, [0084-0089]: Fig. 7A illustrates an example of the case where the frequency resources of each CORESET included in one PDCCH candidate are units of each REG bundle. The UE can determine the resource amount corresponding to the PDCCH candidate in CORESET (e.g., a resource amount in units of at least one of CCE, CCE group, REG, REG bundle, PRB, etc.) on the basis of the configuration of CORESET specified by a CORESET ID. The UE, when monitoring one PDCCH candidate over a plurality of CORESETs, can determine the resource amount of each CORESET portion on the basis of each CORESET configuration. Fig. 7B illustrates an example in which both time and frequency resource of each CORESET included in one PDCCH candidate are different. In this example, CORESET #1 is one-symbol length and CORESET #2 is two-symbol length. In addition, the frequency resource of the CORESET #1 portion of the PDCCH candidate is larger than that of the CORESET #2 portion).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).

1 Regarding claim 6, PANTELEEV is silent about the method of claim 4, further comprising: determining that the first pool index configuration and the second pool index configuration have a same pool index configuration; and assigning the additional physical downlink control channel candidate to the first pool index configuration associated with the first control resource set or the second pool index configuration associated with the second control resource set, wherein monitoring the combined physical downlink control channel candidate is based at least in part on that the first pool index configuration and the second pool index configuration have the same pool index configuration.
TAKEDA teaches 2determining that the first pool index configuration and the second pool index 3configuration have a same pool index configuration ([0020] Pools configured for CORSETS and corresponding parameters given to the UE. [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (the first pool index configuration) (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2 (the second pool index configuration).  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. [0176] The DCIs transmitted in these PDCCH candidates can be the same DCI or can be different parts of one DCI. Moreover, the first CORESET and the second CORESET can be configured as separate CORESETs (by different CORESET configurations), or can be configured as a part of the same one CORESET (by one CORESET configuration)); and
4assigning the additional physical downlink control channel candidate to the 5first pool index configuration associated with the first control resource set or the second pool 6index configuration associated with the second control resource set (Figs. 5, 6B [0081-0086] The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining. In the case where one PDCCH candidate or AL is mapped to more than one, i.e., a plurality of CORESETs, the PDCCH candidate or AL can be separated into subsets associated with different CORESETs. The UE can perform receiving process on the assumption that a PDCCH candidate in the search space corresponding to the search space set configuration is transmitted over each CORESET of CORESET IDs #1 and #2 as illustrated in Fig. 6B. Moreover, in the example of Fig. 6B, the PDCCH frequency resources over a plurality of CORESETs are the same over the plurality of CORESETs. See also [0175]),
7wherein monitoring the combined physical downlink control channel 8candidate is based at least in part on that the first pool index configuration and the second 9pool index configuration have the same pool index configuration (Figs. 5, 6B [0081, 0085] The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining The UE can perform receiving process on the assumption that a PDCCH candidate in the search space corresponding to the search space set configuration is transmitted over each CORESET of CORESET IDs #1 and #2 as illustrated in Fig. 6B).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).

Regarding claim 7, PANTELEEV is silent about the method of claim 4, further comprising: identifying that the UE is configured with a number of physical downlink control channel candidates in the set of physical downlink control channel candidates including the additional physical downlink control channel candidate; and determining that the number of physical downlink control channel candidates satisfies a threshold number of blind decoding physical downlink control channel candidates for a primary serving cell or a threshold number of control channel elements for the primary serving cell, or both, wherein monitoring the combined physical downlink control channel candidate is based at least in part on the number of physical downlink control channel candidates satisfying the threshold number of blind decoding physical downlink control channel candidates for the primary serving cell or the threshold number of control channel elements for the primary serving cell, or both.
TAKEDA teaches 2identifying that the UE is configured with a number of physical downlink 3control channel candidates in the set of physical downlink control channel candidates 4including the additional physical downlink control channel candidate ([0079-0081] one PDCCH candidate is mappable over a plurality of CORESETs. In the second embodiment, in the UE, one search space (a search space set) associated with more than one CORESET can be configured. Each PDCCH candidate or each AL can be mapped to any one or more of the configured more than one CORESET. In one example, the network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2. The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining. Moreover, the term "soft combining" can be herein used interchangeably with "combining", "decoding", "error correction", and the like).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).
PANTELEEV and TAKEDA do not explicitly disclose 5determining that the number of physical downlink control channel candidates 6satisfies a threshold number of blind decoding physical downlink control channel candidates 7for a primary serving cell or a threshold number of control channel elements for the primary 8serving cell, or both, 9wherein monitoring the combined physical downlink control channel 10candidate is based at least in part on the number of physical downlink control channel 11candidates satisfying the threshold number of blind decoding physical downlink control 12channel candidates for the primary serving cell or the threshold number of control channel 13elements for the primary serving cell, or both.
BOROUJENI teaches determining that the number of physical downlink control channel candidates 6satisfies a threshold number of blind decoding physical downlink control channel candidates 7for a primary serving cell or a threshold number of control channel elements for the primary 8serving cell, or both (Fig. 1D [0057] the gNBs 180a, 180b, 180c may implement Coordinated Multi-Point (CoMP) technology (CoMP uses Primary serving cell, well known). For example, WTRU 102a may receive coordinated transmissions from gNB 180a and gNB 180b (and/or gNB 180c). [0102-0103] After receiving search space (SS) configuration 702 (e.g., through RRC or other higher layer signaling from primary serving cell, obvious, see Fig. 1D [0057]), a WTRU may determine, at 704. If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. At 708, the WTRU may determine the corresponding pairs (or tuples) of PDCCH candidates that are supposed to carry the same DCI (one on each CORESET) by determining the sets of PDCCH candidates associated with each CORESET and the one-to-one correspondence among the PDCCH candidates in those sets. For blind detection, at 710, the WTRU may perform channel estimation for each REG bundle of PDCCH candidates separately. At 712, the WTRU may perform blind detection for each corresponding pair (or tuple) of PDCCH candidates by combining symbols (or soft decoding information from the symbols) of the PDCCH candidates belonging to the pair (or tuple) and decoding each pair (or tuple). [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited. [0107] In an example, the search space parameters may be designed such that the limits on the number of candidates and the number of covered CCEs are satisfied with a high probability. For the low-probability cases that exceed the limits, rules may be set to drop some of the PDCCH candidates from the blind decoding process to satisfy the hard limits (threshold for number of PDCCH candidates)),
wherein monitoring the combined physical downlink control channel 10candidate is based at least in part on the number of physical downlink control channel 11candidates satisfying the threshold number of blind decoding physical downlink control 12channel candidates for the primary serving cell or the threshold number of control channel 13elements for the primary serving cell, or both ([0102-0103] After receiving search space (SS) configuration 702 (e.g., through RRC or other higher layer signaling from primary serving cell, obvious, see Fig. 1D [0057]), a WTRU may determine, at 704. If the WTRU identifies a multi-CORESET search space, At 712, the WTRU may perform blind detection for each corresponding pair (or tuple) of PDCCH candidates by combining symbols (or soft decoding information from the symbols) of the PDCCH candidates belonging to the pair (or tuple) and decoding each pair (or tuple). [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of PANTELEEV and TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Regarding claim 8, PANTELEEV teaches the method of claim 7, further comprising: identifying blind decoding physical downlink control channel candidates in the set of physical downlink control channel candidates or control channel elements in the set of physical downlink control channel candidates ([0030] A control resource set (CORESET) is defined as a set of REGs under a given numerology (i.e., sub-carrier spacing). Particularly, in the frequency domain, a CORESET is a set of contiguous or distributed physical resource blocks (PRBs) configured using a 6-PRB granularity, within which the UE attempts to blindly decode the DCI. [0048] the UE is expected to blindly decode for different pre-defined or configured numbers of repetitions up to Rmax. In such a case, the number of monitoring occasions implied or indicated or the number of CORESETs (in case PDCCH is repeated in different CORESETs corresponding to a single monitoring occasion) equals Rmax).
PANTELEEV is silent about identifying blind decoding physical downlink control channel candidates in the set of physical downlink control channel candidates or control channel elements in the set of physical downlink control channel candidates, or both associated with a common search space set; and excluding the blind decoding physical downlink control channel candidates, or the control channel elements, or both associated with the common search space set from the threshold number of blind decoding physical downlink control channel candidates for the primary serving cell or the threshold number of control channel elements for the primary serving cell, or both.
TAKEDA teaches identifying blind decoding physical downlink control channel candidates in 3the set of physical downlink control channel candidates or control channel elements in the set 4of physical downlink control channel candidates, or both associated with a common search 5space set ([0024] The search space configuration mainly includes information regarding PDCCH monitoring-related configuration and decoding-related configuration, and can include, in one example, information regarding at least one of the following: Search space identifier (search space ID) CORESET identifier (CORESET-ID) to which the search space configuration is related Information indicating whether it is a common search space (C-SS) or a UE-specific search space (UE-SS) Number of PDCCH candidates for each aggregation level (AL) Monitoring periodicity Monitoring offset Monitoring pattern in slot (e.g., 14-bit bitmap). [0037] The UE can assume the same sQCL as PBCH for a Type 0 and Type 1-PDCCH common search space. [0099] The UE can configure information indicating that a PDCCH candidate in one search space set is associated with a PDCCH candidate in another search space set via higher layer signaling. The information can be, in one example, information indicating that a PDCCH candidate in one search space set is softly combined with a PDCCH candidate in another search space set. [0100] The UE can determine the number of times of blind decoding of the PDCCH candidate on the basis of the soft combining. In one example, the UE can count the number of times of blind decoding of PDCCH candidates on the basis of the number of PDCCH candidates after the soft combining (the number of DCIs having different contents among all PDCCHs (DCIs))).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).
PANTELEEV and TAKEDA are silent about 6excluding the blind decoding physical downlink control channel candidates, or 7the control channel elements, or both associated with the common search space set from the 8threshold number of blind decoding physical downlink control channel candidates for the 9primary serving cell or the threshold number of control channel elements for the primary 10serving cell, or both.
  BOROUJENI teaches excluding the blind decoding physical downlink control channel candidates, or 7the control channel elements, or both associated with the common search space set from the 8threshold number of blind decoding physical downlink control channel candidates for the 9primary serving cell or the threshold number of control channel elements for the primary 10serving cell, or both ([0098] the WTRU may receive one PDCCH on the common search space. ([0102-0103] After receiving search space (SS) configuration 702 (e.g., through RRC or other higher layer signaling from primary serving cell, obvious, see Fig. 1D [0057]), a WTRU may determine, at 704. If the WTRU identifies a multi-CORESET search space, At 712, the WTRU may perform blind detection for each corresponding pair (or tuple) of PDCCH candidates by combining symbols (or soft decoding information from the symbols) of the PDCCH candidates belonging to the pair (or tuple) and decoding each pair (or tuple). [0106] In 5G NR, as well as LTE, limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. [0107] the search space parameters may be designed such that the limits on the number of candidates and the number of covered CCEs are satisfied with a high probability. For the low-probability cases that exceed the limits, rules may be set to drop some of the PDCCH candidates from the blind decoding process to satisfy the hard limits).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of PANTELEEV and TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

1 Regarding claim 21, PANTELEEV is silent about the method of claim 1, further comprising: separately counting control channel elements of the combined physical downlink control channel candidate for a nonoverlapping control channel threshold per slot.
TAKEDA teaches 2separately counting control channel elements of the combined physical 3downlink control channel candidate for a nonoverlapping control channel per slot ([0088] Fig. 7A illustrates an example of the case where the frequency resources of each CORESET included in one PDCCH candidate are units of each REG bundle. The UE can determine the resource amount corresponding to the PDCCH candidate in CORESET (e.g., a resource amount in units of at least one of CCE, CCE group, REG, REG bundle, PRB, etc.) on the basis of the configuration of CORESET specified by a CORESET ID. The UE, when monitoring one PDCCH candidate over a plurality of CORESETs, can determine the resource amount of each CORESET portion on the basis of each CORESET configuration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of soft-combining PDCCH candidates of TAKEDA to the system of PANTELEEV in order to take the advantage of a method for monitoring appropriately PDCCH in the case of using multi-TRP on the basis of the configuration information to avoid delay or load on UE which causes communication throughput decrease (TAKEDA: [0007, 0008, 0010]).
PANTELEEV and TAKEDA are silent about nonoverlapping control channel threshold per slot.
 BOROUJENI teaches nonoverlapping control channel threshold per slot ([0103] If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the fast flooding technique of BOROUJENI to the system control channel candidates monitoring of PANTELEEV and TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Regarding claim 22, PANTELEEV and TAKEDA are silent about the method of claim 1, further comprising: 25a threshold number of combined physical downlink control channel candidates 6within a time interval is based at least in part on the capability of the UE; and 7the threshold number of combined physical downlink control channel 8candidates are per slot or physical downlink control channel span.
  BOROUJENI teaches a threshold number of combined physical downlink control channel candidates 6within a time interval is based at least in part on the capability of the UE ([0099] PDCCH repetition may be implemented through multi-CORESET search spaces. A search space may be configured semi-statically through higher layer signaling (e.g. RRC) by a set of parameters, such as the associated CORESET. ….The linked PDCCH candidates (on different CORESETs) may be used to repeat the same control information (DCI). At the receiver, the WTRU may blindly detect its PDCCH by first combining the linked PDCCH candidates from different CORESETs (based on its search space or set of search spaces) and then decode the linked PDCCH candidates and check CRC. [0106] In 5G NR, as well as LTE, limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited.); and
7the threshold number of combined physical downlink control channel 8candidates are per slot or physical downlink control channel span ([0106] In 5G NR, as well as LTE, limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the fast flooding technique of BOROUJENI to the system control channel candidates monitoring of PANTELEEV and TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US 20190182807 A1, hereinafter ‘PANTELEEV’) in view of Takeda et al. (EP 3809650 A1, of record, hereinafter ‘TAKEDA’) in view of Taherzadeh Boroujeni et al. (US 20200351896 A1, of record, hereinafter ‘BOROUJENI’) and with further in view of Qualcomm Incorporated (R1-1807353 “Remaining issues on control resource set and search space”, of record, hereinafter ‘QUALCOMM’).
Regarding claim 9, PANTELEEV, TAKEDA and BOROUJENI do not explicitly disclose the method of claim 8, further comprising: 2identifying a UE-specific search space set associated with a lowest search 3space index; and 4identifying a number of blind decoding physical downlink control channel 5candidates or a number of control channel elements, or both associated with the UE-specific 6search space set, 7wherein monitoring the combined physical downlink control channel candidate is based at least in part on the number of blind decoding physical downlink control channel candidates or the number of control channel elements, or both associated with the 10UE-specific search space set.  
In an analogous art, QUALCOMM teaches identifying a UE-specific search space set associated with a lowest search 3space index; and 4identifying a number of blind decoding physical downlink control channel 5candidates or a number of control channel elements, or both associated with the UE-specific 6search space set, 7wherein monitoring the combined physical downlink control channel candidate is based at least in part on the number of blind decoding physical downlink control channel candidates or the number of control channel elements, or both associated with the 10UE-specific search space set (Page 3/11-4/11 Section 4: Working assumption: •At least for Case 1-1 and Case 1-2, map all candidates of USS search-space-set with lower SS set ID before candidates of USS with higher ID; •	If all candidates in a SS set can’t be mapped, any candidates in the SS set and in any subsequent SS sets are dropped (not mapped). (Section 4.1) Proposal 4: In CA, number of BD or CCE consumption for PDCCH candidates mapped for each scheduled CC does not exceed the single carrier limit.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of QUALCOMM to the system control channel candidates monitoring of PANTELEEV, TAKEDA and BOROUJENI in order to take the advantage of a method of limiting blind decoding UE for significantly reducing computational complexity and memory usage with a small manageable loss of PDCCH scheduling efficiency when supporting carrier aggregation to improve the UE throughput (QUALCOMM: Page 4/11, Section 4.1).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US 20190182807 A1, hereinafter ‘PANTELEEV’) in view of Takeda et al. (EP 3809650 A1, of record, hereinafter ‘TAKEDA’) and with further in view of Tiirola et al. (US 20190215098 A1, of IDS, hereinafter ‘TIIROLA’).
R1egarding claim 24, PANTELEEV and TAKEDA do not explicitly disclose the method of claim 23, further comprising: 2configuring a priority between the first physical downlink control channel 3candidate corresponding to the first search space set and the second physical downlink 4control channel candidate corresponding to the second search space set; and 5transmitting a second indication of the priority between the first physical 6downlink control channel candidate corresponding to the first search space set and the second 7physical downlink control channel candidate corresponding to the second search space set.
In an analogous art, TIIROLA teaches configuring a priority between the first physical downlink control channel 3candidate corresponding to the first search space set and the second physical downlink 4control channel candidate corresponding to the second search space set; and 5transmitting a second indication of the priority between the first physical 6downlink control channel candidate corresponding to the first search space set and the second 7physical downlink control channel candidate corresponding to the second search space set ([0053] the assignment of PDCCH candidates on a CORESET may start with a first search space set such as a common search space set, and may then continue with a second, third, . . . search space set such as user-specific search space sets, according to search space set priorities; [0054]  multiple CORESETs or search space sets assigned to a UE. See also Fig. 7a Steps 700->705->730).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take technique of TIIROLA to the system control channel candidates monitoring of PANTELEEV and TAKEDA in order to take the advantage of a method for reducing PDCCH blocking, configuring more BD candidates and/or CCEs for UE to improve performance and throughput of networks and network node (TIIROLA: [0104]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US 20190182807 A1, hereinafter ‘PANTELEEV’) in view of Takeda et al. (EP 3809650 A1, of record, hereinafter ‘TAKEDA’) and with further in view of Lee et al. (US 20210028961 A1, of record, hereinafter ‘LEE’).
Regarding claim 26, PANTELEEV and TAKEDA do not explicitly disclose the method of claim 23, further comprising: 2receiving the capability of the UE; 3configuring a threshold number of combined physical downlink control 4channel candidates within a time interval based at least in part on the UE capability, wherein 5the threshold number of physical downlink control channel candidates within the time 6interval is per slot or physical downlink control channel span; and 7transmitting a second indication of the threshold number of combined physical 8downlink control channel candidates.
In analogous art, LEE teaches receiving the capability of the UE (Fig. 10, S1001, [0413] The base station may receive the UE capability information from the UE. See also Fig. 11 S1101);
3configuring a threshold number of combined physical downlink control 4channel candidates within a time interval based at least in part on the capability of the UE, wherein 5the threshold number of physical downlink control channel candidates within the time 6interval is per slot or physical downlink control channel span ([0409] The UE capability information may include information for a maximum number of control channel elements (CCEs) capable of being channel-estimated per PDCCH monitoring span. In the disclosure, the PDCCH monitoring span may be referred to as a PDCCH monitoring span or a PDCCH monitoring occasion. [0413] The base station may receive the UE capability information from the UE, and may transmit and/or configure the information for the PDCCH monitoring span based on the UE capability information so that a UE capability is not exceeded.); and
7transmitting a second indication of the threshold number of combined physical 8downlink control channel candidates ([0411] Next, the processor 1221 may receive, from the base station, information fora PDCCH monitoring span through the RF unit 1223 (S1002). [0412] The information for the PDCCH monitoring span may include information for a search space set and/or information for a control channel set (control resource set (CORESET)). The UE may determine the PDCCH monitoring span based on the information for a search space set and/or the information for a control channel set. See also Fig. 11 S1102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the reporting a maximum number of CCEs technique of LEE to the system control channel candidates monitoring of PANTELEEV and TAKEDA in order to take the advantage of a method for enabling flexible and efficient resource utilization in various service types and performing more accurate channel estimation (LEE: [0020-9921]).


Allowable Subject Matter
Claims 10-13, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, PANTELEEV, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach the method of claim 9, further comprising: 
2determining a remainder of physical downlink control channel candidates in 3the set of physical downlink control channel candidates based at least in part on the 4excluding; 5determining a difference between the remainder of physical downlink control 6channel candidates and the number of blind decoding physical downlink control channel 7candidates associated with the UE-specific search space set; and 8allocating the remainder of physical downlink control channel candidates and 9applying the number of blind decoding physical downlink control channel candidates 10associated with the UE-specific search space set to the threshold number of blind decoding 11physical downlink control channel candidates for the primary serving cell.  

Regarding claim 11, PANTELEEV, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach the method of claim 7, further comprising: 
12determining that the first pool index configuration associated with the first 3control resource set is different than the second pool index configuration associated with the 4second control resource set; 5determining that the combined physical downlink control channel candidate is 6for a UE-specific search space associated with the primary serving cell, wherein the 7combined physical downlink control channel candidate is allocated to the UE based at least in 8part on determining that the first pool index configuration is different than the second pool 9index configuration and that the combined physical downlink control channel candidate is for 10a UE-specific search space; and 11applying the combined physical downlink control channel candidate to the 12threshold number of blind decoding physical downlink control channel candidates for the 13primary serving cell, the combined physical downlink control channel is counted for 14overbooking of physical downlink control channel candidates for the primary search cell and 15satisfies a threshold number of physical downlink control channel candidates for the primary 16serving cell, wherein monitoring the combined physical downlink control channel candidate 17is based at least in part on the applying.  

Regarding claim 12, PANTELEEV, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach the method of claim 7, further comprising: 
2determining that the first pool index configuration associated with the first 3control resource set and the second pool index configuration associated with the second 4control resource set have a same pool index configuration; and 5determining that the combined physical downlink control channel candidate is 6for a UE-specific search space associated with the primary serving cell, wherein monitoring 7the combined physical downlink control channel candidate is based at least in part on the UE- 8specific search space associated with the primary serving cell.  

Regarding claim 13, the claim being dependent on claim 12, is interpreted same as claim 12  

Regarding claim 15, PANTELEEV, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach the method of claim 14, further comprising: 
1wherein the search space set indices 2associated with the combined physical downlink control channel candidate have a higher 3priority than the search space set indices associated with the one or more physical downlink 4control channel candidates.  

Regarding claim 16, PANTELEEV, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach the method of claim 1, further comprising: 

2determining a first priority associated with a first search space set index of the 3combined physical downlink control channel candidate;
4determining a second priority associated with a second search space set index 5of the combined physical downlink control channel candidate;
6determining a sum of the first search space set index and the second search 7space set index of the combined physical downlink control channel candidate;
8determining that the first search space set index or the second search space set 9index is a lowest or a highest search space set index of a set of search space set indices; and
10ordering the combined physical downlink control channel candidate with 11respect to other combined physical downlink control channel candidates in the set of physical 12downlink control channel candidates based at least in part on the first priority associated with 13the first search space set index, the second priority associated with the second search space 14set index, the lowest or the highest search space set index of the combined physical downlink 15control channel candidate, the sum of the first search space set index and the second search 16space set index, or any combination thereof,
17wherein monitoring the combined physical downlink control channel 18candidate is based at least in part on the first priority, the second priority, the ordering, or any 19combination thereof.  

Regarding claim 19, PANTELEEV, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach the method of claim 1, further comprising: 
2identifying a physical downlink control channel demodulation reference signal 3scrambling identifier associated with the combined physical downlink control channel candidate; and Attorney Docket No. PR965.01 (103038.2466)Qualcomm Ref. No. 201235 745refraining from separately counting control channel elements of the combined 6physical downlink control channel candidate for a nonoverlapping control channel threshold 7per slot, 8wherein the physical downlink control channel demodulation reference signal 9scrambling identifier associated with the combined physical downlink control channel 10candidate has a same value as a physical downlink control channel demodulation reference 11signal scrambling identifier associated with the first search space set, or the second search 12space set, or both.  

Regarding claim 20, PANTELEEV, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach the method of claim 1, further comprising: 
2determining that a physical downlink control channel demodulation reference 3signal scrambling identifier associated with the combined physical downlink control channel 4candidate has a different value than a physical downlink control channel demodulation 5reference signal scrambling identifier associated with the first search space set or the second 6search space set, or both, 7wherein monitoring the combined physical downlink control channel 8candidate is based at least in part on the determining.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FRENNE et al. (US 20220124768 A1), describing ROBUSTNESS FOR CONTROL CHANNEL
SHIN et al. (20210045099), describing METHOD FOR TRANSMITTING/RECEIVING NARROWBAND PDCCH IN NARROWBAND-SUPPORTING WIRELESS COMMUNICATION SYSTEM, AND DEVICE THEREFOR
Papasakellariou; A. (US 20200022144 A1), describing OVERHEAD REDUCTION AND RELIABILITY ENHANCEMENTS FOR DL CONTROL SIGNALING
Vivo, (R1-1803847), describing Discussion on PDCCH repetition for URLLC

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413